     Micha Star Liberty (SBN 215687)
 1   LIBERTY LAW
     1970 Broadway, Suite 700
 2   Oakland, CA 94612
     Telephone: (510) 645-1000
 3   Facsimile: (888) 645-2008
     E-mail: team@libertylaw.com
 4
     Attorney for Plaintiffs Duwayne C. and Regina Schindler
 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     REGINA SCHINDLER, an individual,
11   DUWAYNE C., a minor, by and through his
     guardian ad litem REGINA SCHINDLER                  Case No. 1:19-CV-01188-DAD-BAM
12
                    Plaintiffs,                          STIPULATION AND ORDER TO
13                                                       CONTINUE MANDATORY
              v.                                         SCHEDULING CONFERENCE
14
     MERCED CITY SCHOOL DISTRICT,
15   operating as CHARLES WRIGHT                         Current Conference Date: December 3, 2019
     ELEMENTARY SCHOOL; OLIVIA ZARATE,                   Proposed Conference Date:December 19, 2019
16   an individual employee; KEN COOPER, an              Time:                    8:30 a.m.
     individual employee; VERONICA VILLA, an             Court Room:              8 (6th Floor)
17   individual employee; BRIAN                          Honorable Barbara A. McAuliffe
     MEISENHEIMER, an individual employee;               U.S. Magistrate Judge
18   DOUG COLLINS, and DOES 1 through 50,
     inclusive                                           Case Removed to Federal Court: August 30,
19
                    Defendants.                          2019
20

21
              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, Duwayne C.
22
     and Regina Schindler (“Plaintiffs”), and Defendants, Merced City School District, operating as
23
     Charles Wright Elementary School, Olivia Zarate, Ken Cooper, Veronica Villa, Brian
24

25   Meisenheimer, and Doug Collins (“Defendants”), as follows:

26   /
27

28
         STIPULATION AND [PROPOSED ] ORDER TO                    Case No. 1:19-CV-01188-DAD-BAM
         CONTINUE MANDATORY SCHEDULING CONFERENCE
 1          WHEREAS, the Mandatory Scheduling Conference in this matter is currently scheduled

 2   before this Court on December 3, 2019;

 3          WHEREAS, lead counsel for Plaintiffs, Micha Star Liberty, is out of state and unavailable

 4   on December 3, 2019 (See Declaration of Micha Star Liberty, filed concurrently herewith.)

 5          THEREFORE, the Parties agree and stipulate that:

 6          1. The Mandatory Scheduling Conference be continued from December 3, 2019 at 8:30 a.m.,

 7              to December 19, 2019 at 8:30 a.m.

 8          IT IS SO STIPULATED.

 9

10   Dated: October 29, 2019

11                                                     /s/ Micha Star Liberty
                                                 By:
12                                                      Micha Star Liberty (SBN 215687)
                                                        LIBERTY LAW
13                                                      1970 Broadway, Suite 700
                                                        Oakland, CA 94612
14                                                      Telephone: (510) 645-1000
                                                        E-mail: team@libertylaw.com
15                                                      Attorneys for Plaintiffs Duwayne C. and Regina
                                                       Schindler
16

17
     Dated: October 29, 2019                            /s/ James D. Weakley (as authorized on
18                                                      10/28/19)
19                                               By:
                                                        James D. Weakley (SBN 082853)
20                                                      Weakley& Arendt, A Professional Corporation
                                                        5200 N. Palm Avenue, Suite 211
21                                                      Fresno, CA 93704
                                                        Telephone: (559) 221-5256
22
                                                        Facsimile: (559) 221-5262
23                                                      Email: Jim@walaw-fresno.com
                                                        Attorneys for Merced City School District,
24                                                      operating as Charles Wright Elementary
                                                        School, Ken Cooper, Veronica Villa, Brian
25                                                      Meisenheimer, and Doug Collins
26
27
                                                    -2–
28   STIPULATION AND [PROPOSED ] ORDER TO                      CASE NO. 1:19-CV-01188-DAD-BAM
     CONTINUE MANDATORY SCHEDULING CONFERENCE
 1   Dated: October 29, 2019                            /s/ Derek J. Haynes (as authorized on 10/29/19)
                                                 By:
 2                                                        Derek J. Haynes (SBN 264621)
 3                                                        Porter Scott, A Professional Corporation
                                                          350 University Avenue, Suite 200
 4                                                        Sacramento, CA 95825
                                                          Telephone: (916) 929-1481
 5                                                        Facsimile: (916) 927-3706
                                                          Email: dhaynes@porterscott.com
 6
                                                          Attorneys for Defendant Olivia Zarate
 7

 8
                                                 ORDER
 9

10          Having considered the Stipulation amongst the Parties and the Declaration of Micha Star

11   Liberty in support thereof, the Mandatory Scheduling Conference in this matter is continued from

12   December 3, 2019 at 8:30 a.m. to December 19, 2019 at 8:30 a.m.

13
     IT IS SO ORDERED.
14

15      Dated:    October 30, 2019                           /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26
27
                                                    -3–
28   STIPULATION AND [PROPOSED ] ORDER TO                       CASE NO. 1:19-CV-01188-DAD-BAM
     CONTINUE MANDATORY SCHEDULING CONFERENCE
